Title: From James Madison to James Monroe, 17 December 1797
From: Madison, James
To: Monroe, James


Dear SirDecr. 17. 97
As I do not send expressly to the post Office on the return of the Mail from Charlottesville your favor of the 10th. did not get to hand in time to be answered on friday last. It is perfectly convenient for me to furnish a draft on Philada. having kept the little fund there as an appropriation to your use. The bill I offered you for 250 dollars was delivered to Mr. Jefferson with a view to go in payment of his advance or otherwise as you should direct. As I shall soon be able to cover that in another way if you chuse it to be covered by me at all rather than in another mode which I think you seemed to prefer you may draw on him immediately for the 250 dollars. I inclose another draft for 200 dollars which I hope you will be able also to turn into an accomodation. These two sums I hope will keep you alive till I can make out the balance, which I am anxious to do, in order to appease my own mind for so culpable a delay.
I have not recd. a line from Philada. on the subject of the Speech, or indeed on any other. To me no explanation of the phenomenon is necessary, having been on the ground for observing the progressive apostacy from the principles of our Revolution & Governments, which marked the period of your absence. If events should not be unpropitious to the Monarchichal party, you may prepare yourself for still more wonderful indications of its spirit & views. Those who tolerate at present the fashionable sentiments, will soon be ready to embrace & avow them. The Active characters who promoted Mr. A. to his station, knowing him to be what he is, can not at bottom have been much averse to his political tenets, and will find in the spirit of party & in personal attachments & animosities, sufficient motives to go all lengths with him. Let us hope however that the tide of evil is nearly at its flood, and that it will ebb back to the true mark which it has overpassed.
Mrs. M. as well as myself would be very happy to pass a few days with you & Mrs. Monroe, being not discouraged by the picture you give of your Offices. But we are under an engagement to make a visit to our sister near Richmond, on which she will set out the last of this week. I shall not follow for 8 or 10 days & it will give me the sincerest pleasure, if I can in that interval ride up, but the cause of my not accompanying her, will I fear, put it out of my power. I expect some workmen who are to be put into a plan of business which will keep them employed till our return from below. Mrs. M. offers her love to Mrs. Monroe, in which the family desire to be joined. Believe me dear Sir Yr sincere friend & sert.
Js. Madison Jr
